Exhibit 99.1 -FOR IMMEDIATE RELEASE- ELRON ELECTRONIC INDUSTRIES ANNOUNCES THIRD QUARTER 2008 RESULTS Tel Aviv, Israel, November 13, 2008  Elron Electronic Industries Ltd. (Nasdaq: ELRN) (TASE: ELRN) (Elron or the Company) today reported financial results for the third quarter and first nine months of 2008. K EY B USINESS AND F INANCIAL D EVELOPMENTS : Invested a total of $6.1 million in the third quarter; $70.6 million during the first nine months of 2008; Business developments in group companies included  Starling announcing a multi-year arrangement under which it may supply antennas for up to approximately $60 million; Brainsgate completing additional financing round led by Johnson & Johnson Development Corporation; Galil Medical signing a definitive merger agreement with Endocare (NASDAQ: ENDO); Loss for the third quarter totaled $23.5 million, primarily resulting from the losses of group companies. T HIRD Q UARTER F INANCIAL R ESULTS : Elrons net loss in the third quarter and first nine months of 2008 amounted to $23.5 million, or $0.79 per share, and $51.6 million, or $1.74 per share, respectively. Net loss in the third quarter and first nine months of 2007 amounted to $20.0 million, or $0.69 per share, and $16.7 million, or $0.57 per share, respectively. The net loss reported in the third quarter and first nine months of 2008 resulted mainly from $20.4 million and $44.2 million of losses, respectively, recorded with respect to Elrons group of companies, which included impairment charges in the aggregate amount of $8.8 million and $11.5 million, respectively. The net loss in the third quarter and first nine months of 2007 resulted mainly from $18.0 million and $31.9 million of losses, respectively, recorded with respect to Elrons group of companies which included $8.3 million impairment charges. The loss in the first nine months of 2007 was offset mainly by a $9.1 million gain, net of tax, from the merger between NetVision, Barak and GlobCall which was completed in the first quarter of 2007 and a gain, net of tax, of $4.1 million from the sale of real estate in the second quarter of 2007. I NVESTMENTS D URING T HE F IRST N INE M ONTHS O F 2008: During the first nine months of 2008, Elron invested $70.6 million in its group companies which included the purchase of 5% of Given Imaging Ltd. then outstanding shares for $24.5 million and a $4 million investment in RDC  Rafael Development Corporation Ltd. (RDC), Elrons 50.1% held subsidiary, in connection with the agreement between Elron and Rafael Advanced Defense Systems Ltd. signed in December 2007. Other investments in existing group companies included BrainsGate Ltd ., Medingo Ltd. , Aqwise  Wise Water Solutions Ltd ., BPT (Bio-Pure Technology) Ltd. , Safend Ltd. , Impliant Inc. , Pocared Diagnostics Ltd., Wavion Inc., Atlantium Inc., ChipX, Inc. and 3DV Systems Inc. , as well as investments in two new companies, PLYmedia Inc. and Kyma Medical Technologies Ltd. 1 R ECENT N OTABLE D EVELOPMENTS IN G ROUP C OMPANIES : Starling Advanced Communications Ltd. , a developer and manufacturer of innovative airborne broadband antenna systems, announced on September 23, 2008 that an international communication service provider signed a detailed non-binding agreement with EMS, a satellite communications systems manufacturer, for the supply of innovative, two-way Ku band antenna systems for aircraft over a period of seven years. The antenna systems to be supplied will incorporate Starlings technology pursuant to the agreement signed between Starling and EMS.
